DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 10/21/2021.  Claims 1-5, 10, and 21-22 are pending.
Allowable Subject Matter
Claims 1-5, 10, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The reason for the allowance of the claims in this case, is the cable management assembly for mounting cables to a ladder rack, comprising a cable attachment beam received in openings in sides of a thermal expansion block, where the cable attachment beam has a top, a bottom, sides, and ends; where the ends include folded edges for protecting a cable cleat during a short circuit event, where the bottom of the cable attachment beam include flanges spaced from the folded edges at the ends of the cable attachment beam, where the flanges and adjacent folded edges define a mounting area for the cable cleat; where the cable attachment beam has beam retaining clips extending from the top of the cable attachment beam; a bracket for securing the thermal expansion block to a ladder rung, the bracket includes a main member with a first end, a second end, and sides; where the first end includes a U-shaped slot and folded edges, and the second end includes a slot, now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art of record, the Examiner submits the Notice of References Cited (PTO-892).  This Notice includes U.S. Pats. 8958681 to Ripplinger, 10844978 to Meyer, 20200078625 to Mitchell et al., which all teach brackets for supporting conduit on fixed structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        8-Apr-22

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632